NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0417n.06

                                          No. 14-3826

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                             Jun 08, 2015
UNITED STATES OF AMERICA,                              )                 DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellee,                             )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE SOUTHERN DISTRICT OF
TERRANCE J. KING,                                      )   OHIO
                                                       )
       Defendant-Appellant.                            )




                                                                                            *
       BEFORE: McKEAGUE and DONALD, Circuit Judges; MATTICE, District Judge.



       PER CURIAM. Terrance J. King, a federal prisoner, appeals the sentence imposed

following his guilty plea to charges of money laundering, submission of false claims, and filing a

false tax return. We affirm.

       These charges arose from King’s false claims of minimal income in order to obtain

housing assistance and to avoid paying taxes while he was earning hundreds of thousands of

dollars through his roofing company, which obtained payment from property owners’ insurance

companies for questionable roofing repairs using shoddy materials and workmanship. King

entered into a written plea agreement wherein he pled guilty to three counts, with the government

dismissing eight others. The presentence report calculated the guidelines sentencing range at 46


       *
        The Honorable Harry S. Mattice, Jr., United States District Judge for the Eastern District
of Tennessee, sitting by designation.
No. 14-3826
United States v. King

to 57 months of imprisonment and $288,207.28 in restitution. At the sentencing hearing, defense

counsel argued for a sentence of home confinement to permit King to support his family and to

pay the remaining restitution, noting that King had already paid approximately $40,000.00. King

also asked the court to consider that his five children would miss him if he were imprisoned.

The prosecutor argued for a within-guidelines sentence, specifically questioning King’s claim of

family hardship on the ground that he had recently been convicted of pointing a gun at his wife

and shooting out the windows of her car. The district court discussed King’s lengthy and violent

criminal history, which included a recent conviction for domestic violence as well as several

assaults and aggravated robberies.     The district court then concluded that the interests of

deterrence and protection of the public required a within-guidelines sentence of 48 months of

imprisonment. The court also ordered restitution as set forth in the presentence report, noting the

amount King had already paid; it also specifically ordered that a car, house, and life insurance

policy listed among King’s assets be liquidated for purposes of paying the restitution.

       On appeal, King argues that the district court failed to consider the sentencing factors of

acceptance of responsibility and family hardship and erred in ordering liquidation of specific

assets to pay restitution. Because King did not object below, thereby denying the district court

an opportunity to address the alleged errors, we review these two challenges for plain error only.

See United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc).

       First, the district court did not impose a plainly unreasonable sentence. King cites to

United States v. Tocco, 200 F.3d 401, 435 (6th Cir. 2000), in support of his argument that the

district court failed to consider his family hardship argument. Tocco held that extraordinary

family hardship can be a legitimate basis for reducing a sentence in exceptional cases. Id. King

also cites United States v. Gapinski, 561 F.3d 467, 474 (6th Cir. 2009), which held that the


                                               -2-
No. 14-3826
United States v. King

record must reflect that the district court considered a defendant’s non-frivolous arguments in

favor of a more lenient sentence. But no lengthy explanation of the rejection of this argument

was necessary, particularly because King received a within-guidelines sentence. See United

States v. Lapsins, 570 F.3d 758, 774 (6th Cir. 2009) (holding that a district court need not give

reasons for rejecting the defendant’s arguments for an alternate sentence). The district court may

well have considered King’s argument on this issue meritless when balanced against the

prosecutor’s argument that King actually posed a danger to his family based on his criminal

history. See id. In any event, nothing in the record suggests that the district court did not

consider the arguments made by both parties at the sentencing hearing, and that’s all that is

required. See Vonner, 516 F.3d at 388.

       King also argues that the district court failed to consider his acceptance of responsibility.

To the extent he refers to his payment of $40,000 in restitution, the record shows that the district

court expressly addressed this. No other acceptance of responsibility is supported by the record.

In fact, King continued to downplay his responsibility for his actions by characterizing them as

mistakes and poor business decisions and by claiming that he tried to do the right thing. The

district court imposed a reasonable sentence.

       Second, the district court did not plainly err by ordering the liquidation of specific assets

to satisfy the restitution in this case. The Mandatory Victims Restitution Act required the district

court to order restitution here, 18 U.S.C. § 3663A(a)(1), (c)(1), and gave it the power to “specify

in the restitution order the manner in which, and the schedule according to which, the restitution

is to be paid,” 18 U.S.C. § 3664(f)(2). Although we have questioned whether the predecessor to

that Act gave the district court the authority to order restitution from a specific source, United

States v. Comer, 93 F.3d 1271, 1281 (6th Cir. 1996), other courts have upheld ordering


                                                -3-
No. 14-3826
United States v. King

restitution from a specified source under the current law.       E.g., United States v. Hosking,

567 F.3d 329, 334-35 (7th Cir. 2009); United States v. Hoover, 175 F.3d 564, 569 (7th Cir.

1999). We have not definitively held one way or the other. No plain error is therefore apparent.

See Puckett v. United States, 556 U.S. 129, 135 (2009). Finally, King argues that payment of

restitution from specific assets was not contemplated by the plea agreement. But the plea

agreement in this case discussed only the property to be forfeited; it did not prohibit the payment

of restitution from any of King’s other assets.

       For these reasons, we hold that King has not established any plain error by the district

court. The judgment below is therefore affirmed.




                                                  -4-